Exhibit 10.5

October 9, 2020

TPG Pace Tech Opportunities Corp.

301 Commerce St., Suite 3300

Fort Worth, TX 76102

 

Re:

Initial Public Offering

Gentlemen:

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into or
proposed to be entered into by and among TPG Pace Tech Opportunities Corp., a
Cayman Islands exempted company (the “Company”), and Deutsche Bank Securities
Inc., J.P. Morgan Securities LLC and Barclays Capital Inc., as representatives
(the “Representatives”) of the several underwriters (each, an “Underwriter” and
collectively, the “Underwriters”), relating to an underwritten initial public
offering (the “Public Offering”), of 51,750,000 of the Company’s units
(including up to 6,750,000 units that may be purchased to cover over-allotments,
if any) (the “Units”), each comprised of one Class A ordinary share of the
Company, par value $0.0001 per share (the “Ordinary Shares”), and one-fifth of
one redeemable warrant. Each whole redeemable warrant (each, a “Redeemable
Warrant”) entitles the holder thereof to purchase one Ordinary Share at a price
of $11.50 per share, subject to adjustment. The Units shall be sold in the
Public Offering pursuant to a registration statement on Form S-1 and prospectus
(the “Prospectus”) filed by the Company with the Securities and Exchange
Commission (the “Commission”) and the Company shall apply to have the Units
listed on the New York Stock Exchange. Certain capitalized terms used herein are
defined in paragraph 11 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, TPG Pace Tech Opportunities Sponsor, Series LLC, a Delaware series
limited liability company (the “Sponsor”), and each of the undersigned
individuals, each of whom is a member of the Company’s board of directors and/or
management team (each, an “Insider” and collectively, the “Insiders”), hereby
agrees with the Company as follows:

1. The Sponsor and each Insider agrees that if the Company seeks shareholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it or he shall (i) vote any Shares (as defined
below) owned by it or him in favor of any proposed Business Combination and
(ii) not redeem any Shares owned by it or him in connection with such
shareholder approval.

2. The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within 24 months from the closing of
the Public Offering, or such later period approved by the Company’s shareholders
in accordance with the Company’s amended and restated memorandum and articles of
association, the Sponsor and each Insider shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of



--------------------------------------------------------------------------------

winding up, (ii) as promptly as reasonably possible but not more than 10
business days thereafter, subject to lawfully available funds therefor, redeem
100% of the Ordinary Shares sold as part of the Units in the Public Offering
(the “Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest (less
up to $100,000 of interest to pay dissolution expenses), divided by the number
of then outstanding public shares, which redemption will completely extinguish
all Public Shareholders’ rights as shareholders (including the right to receive
further liquidating distributions, if any), subject to applicable law, and
(iii) as promptly as reasonably possible following such redemption, subject to
the approval of the Company’s remaining shareholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Cayman Islands law to provide for claims of creditors and the
requirements of other applicable law. The Sponsor and each Insider agrees to not
propose any amendment to the Company’s amended and restated memorandum and
articles of association that would affect the substance or timing of the
Company’s obligation to redeem 100% of the Offering Shares if the Company does
not complete a Business Combination within 24 months from the closing of the
Public Offering, unless the Company provides its public shareholders with the
opportunity to redeem their Offering Shares upon approval of any such amendment
at a per-share price, payable in cash, equal to the aggregate amount then on
deposit in the Trust Account, including interest earned on the funds held in the
Trust Account and not previously released to the Company to pay its taxes,
divided by the number of then outstanding Offering Shares.

The Sponsor and each Insider acknowledges that it or he has no right, title,
interest or claim of any kind in or to any monies held in the Trust Account or
any other asset of the Company as a result of any liquidation of the Company
with respect to the Founder Shares held by it. The Sponsor and each Insider
hereby further waives, with respect to any Ordinary Shares held by it or him, if
any, any redemption rights it or he may have in connection with the consummation
of a Business Combination, including, without limitation, any such rights
available in the context of a shareholder vote to approve such Business
Combination or in the context of a tender offer made by the Company to purchase
Ordinary Shares (although the Sponsor and the Insiders shall be entitled to
redemption and liquidation rights with respect to any Ordinary Shares it or they
hold if the Company fails to consummate a Business Combination within 24 months
from the date of the closing of the Public Offering). Each Insider hereby
further waives, with respect to any Founder Shares and Ordinary Shares held by
it, him or her, if any, any redemption rights it, he or she may have in
connection with a shareholder vote to approve an amendment to the Company’s
amended and restated memorandum and articles of association (A) to modify the
substance or timing of the Company’s obligation to redeem 100% of the Offering
Shares if the Company does not complete a Business Combination within 24 months
from the closing of the Public Offering or (B) with respect to any other
provision relating to shareholders’ rights or pre-Business Combination activity.

3. Notwithstanding the provisions set forth in paragraphs 7(a) and (b) below,
during the period commencing on the effective date of the Underwriting Agreement
and ending 180 days after such date, the Sponsor and each Insider shall not,
without the prior written consent of the Representatives, (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, lend, grant any option to
purchase or otherwise transfer or dispose of or agree to transfer or dispose of,
directly or indirectly, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as



--------------------------------------------------------------------------------

amended (the “Exchange Act”) and the rules and regulations of the Commission
promulgated thereunder, with respect to any Units, Ordinary Shares, Redeemable
Warrants or any securities convertible into, or exercisable, or exchangeable
for, Ordinary Shares owned by it or him, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Units, Ordinary Shares, Redeemable Warrants or
any securities convertible into, or exercisable, or exchangeable for, Ordinary
Shares owned by it, whether any such transaction is to be settled by delivery of
such securities, in cash or otherwise, or (iii) publicly announce any intention
to effect any transaction, including the filing of a registration statement,
specified in clause (i) or (ii). Each of the Insiders and the Sponsor
acknowledges and agrees that, prior to the effective date of any release or
waiver, of the restrictions set forth in this paragraph 3 or paragraph 7 below,
the Company shall announce the impending release or waiver by press release
through a major news service at least two business days before the effective
date of the release or waiver. Any release or waiver granted shall only be
effective two business days after the publication date of such press release.
The provisions of this paragraph will not apply if the release or waiver is
effected solely to permit a transfer not for consideration and the transferee
has agreed in writing to be bound by the same terms described in this Letter
Agreement to the extent and for the duration that such terms remain in effect at
the time of the transfer.

4. In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any other shareholders, members or
managers of the Sponsor) agrees to indemnify and hold harmless the Company
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which the Company may
become subject as a result of any claim by (i) any third party (other than the
Company’s independent accountants) for services rendered or products sold to the
Company or (ii) a prospective target business with which the Company has
discussed entering into a transaction agreement (a “Target”); provided, however,
that such indemnification of the Company by the Sponsor shall apply only to the
extent necessary to ensure that such claims by a third party for services
rendered (other than the Company’s independent public accountants) or products
sold to the Company or a Target do not reduce the amount of funds in the Trust
Account to below (i) $10.00 per share of the Offering Shares or (ii) such lesser
amount per share of the Offering Shares held in the Trust Account due to
reductions in the value of the trust assets as of the date of the liquidation of
the Trust Account, in each case, net of the amount of interest earned on the
property in the Trust Account which may be withdrawn to pay taxes, except as to
any claims by a third party (including a Target) who executed a waiver of any
and all rights to seek access to the Trust Account and except as to any claims
under the Company’s indemnity of the Underwriters against certain liabilities,
including liabilities under the Securities Act of 1933, as amended. In the event
that any such executed waiver is deemed to be unenforceable against such third
party, the Sponsor shall not be responsible to the extent of any liability for
such third party claims. The Sponsor shall have the right to defend against any
such claim with counsel of its choice reasonably satisfactory to the Company if,
within 15 days following written receipt of notice of the claim to the Sponsor,
the Sponsor notifies the Company in writing that it shall undertake such
defense. For the avoidance of doubt, none of the Company’s officers or directors
will indemnify the Company for claims by third parties, including, without
limitation, claims by vendors and prospective target businesses.



--------------------------------------------------------------------------------

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 6,750,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees that it shall forfeit, at no cost, a number of Founder Shares in the
aggregate equal to 1,687,500 multiplied by a fraction, (i) the numerator of
which is 6,750,000 minus the number of Units purchased by the Underwriters upon
the exercise of their over-allotment option, and (ii) the denominator of which
is 6,750,000. All references in this Letter Agreement to shares of the Company
being forfeited shall take effect as surrenders for no consideration of such
shares as a matter of Cayman Islands law. The forfeiture will be adjusted to the
extent that the over-allotment option is not exercised in full by the
Underwriters so that the Initial Shareholders will own an aggregate of 20.0% of
the Company’s issued and outstanding Shares after the Public Offering. To the
extent that the size of the Public Offering is increased or decreased, the
Company will effect a capitalization or share repurchase or redemption or other
appropriate mechanism, as applicable, immediately prior to the consummation of
the Public Offering in such amount as to maintain the ownership of the Shares of
the Initial Shareholders prior to the Public Offering at 20.0% of the Company’s
issued and outstanding shares upon the consummation of the Public Offering. In
connection with such increase or decrease in the size of the Public Offering,
then (A) the references to 6,750,000 in the numerator and denominator of the
formula in the first sentence of this paragraph shall be changed to a number
equal to 15% of the number of shares included in the Units issued in the Public
Offering and (B) the reference to 1,687,500 in the formula set forth in the
immediately preceding sentence shall be adjusted to such number of Founder
Shares that the Sponsor would have to return to the Company in order to hold
(with all of the Initial Shareholders) an aggregate of 20.0% of the Company’s
issued and outstanding Shares after the Public Offering.

6. The Sponsor and each Insider hereby agrees and acknowledges that (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or Insider of its or his obligations under paragraphs 1,
2, 3, 4, 5, 7(a), 7(b), and 9 of this Letter Agreement; (ii) monetary damages
may not be an adequate remedy for such breach and (iii) the non-breaching party
shall be entitled to injunctive relief, in addition to any other remedy that
such party may have in law or in equity, in the event of such breach.

7. (a) The Sponsor and each Insider agrees that it or he shall not Transfer any
Founder Shares (or Ordinary Shares issuable upon conversion thereof) until the
earlier of (i) one year after the completion of the Company’s initial Business
Combination, (ii) subsequent to the initial Business Combination, if the last
sale price of the Ordinary Shares equals or exceeds $12.00 per share (as
adjusted for share splits, share dividends, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30-trading day period
commencing at least 150 days after the Company’s initial Business Combination or
(iii) the date following the completion of the Company’s initial Business
Combination on which the Company completes a liquidation, merger, share
exchange, reorganization or other similar transaction that results in all of the
Company’s shareholders having the right to exchange their shares for cash,
securities or other property (the “Founder Shares Lock-up Period”).

(b) The Sponsor and each Insider agrees that it or he shall not Transfer any
Private Placement Warrants (as defined below) or Ordinary Shares issued or
issuable upon the exercise of the Private Placement Warrants, until 30 days
after the completion of a Business Combination (the “Private Placement Warrants
Lock-up Period”, together with the Founder Shares Lock-up Period, the “Lock-up
Periods”).



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and Ordinary Shares
issued or issuable upon the exercise or conversion of the Private Placement
Warrants or the Founder Shares and that are held by the Sponsor, any Insider or
any of their permitted transferees (that have complied with this paragraph
7(c)), are permitted (a) to the Company’s officers or directors, any affiliates
or family members of any of the Company’s officers or directors, any members of
the Sponsor, or any affiliates of the Sponsor; (b) in the case of an individual,
transfers by gift to a member of the individual’s immediate family, to a trust,
the beneficiary of which is a member of the individual’s immediate family or an
affiliate of such person, or to a charitable organization; (c) in the case of an
individual, transfers by virtue of laws of descent and distribution upon death
of the individual; (d) in the case of an individual, transfers pursuant to a
qualified domestic relations order; (e) transfers by private sales or transfers
made in connection with any forward purchase agreement or similar arrangement or
in connection with the consummation of a Business Combination at prices no
greater than the price at which the securities were originally purchased;
(f) transfers in the event of the Company’s liquidation prior to the completion
of an initial Business Combination; (g) transfers by virtue of the laws of the
Cayman Islands or the Sponsor’s limited liability company agreement upon
dissolution of the Sponsor; and (h) in the event of the Company’s completion of
a liquidation, merger, share exchange, reorganization or other similar
transaction which results in all of the Company’s shareholders having the right
to exchange their Ordinary Shares for cash, securities or other property
subsequent to the completion of the Company’s initial Business Combination;
provided, however, that in the case of clauses (a) through (e), these permitted
transferees must enter into a written agreement agreeing to be bound by the
restrictions herein.

8. The Sponsor and each Insider represents and warrants that it or he has never
been suspended or expelled from membership in any securities or commodities
exchange or association or had a securities or commodities license or
registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the undersigned’s background. Each
Insider’s questionnaire furnished to the Company is true and accurate in all
respects. Each Insider represents and warrants that: it or he is not subject to
or a respondent in any legal action for, any injunction, cease-and-desist order
or order or stipulation to desist or refrain from any act or practice relating
to the offering of securities in any jurisdiction; it or he has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or
(iii) pertaining to any dealings in any securities and it or he is not currently
a defendant in any such criminal proceeding.

9. Except as disclosed in the Prospectus, neither the Sponsor nor any Insider
nor any affiliate of the Sponsor or any Insider, nor any director or officer of
the Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the following,
none of which will be made from the



--------------------------------------------------------------------------------

proceeds held in the Trust Account prior to the completion of the initial
Business Combination: repayment of a loan and advances of up to $300,000 made to
the Company by the Sponsor to cover expenses related to the organization of the
Company and the Public Offering; payment to an affiliate of the Sponsor for
office space, administrative and support services for a total of $50,000 per
month; reimbursement for any reasonable out-of-pocket expenses related to
identifying, investigating and consummating an initial Business Combination,
fees and expenses for services that may be provided by TPG Capital BD, LLC and
other entities affiliated with TPG in connection with identifying, investigating
and consummating an initial Business Combination, and repayment of loans, if
any, and on such terms as to be determined by the Company from time to time,
made by the Sponsor or certain of the Company’s officers and directors to
finance transaction costs in connection with an intended initial Business
Combination, provided, that, if the Company does not consummate an initial
Business Combination, a portion of the working capital held outside the Trust
Account may be used by the Company to repay such loaned amounts so long as no
proceeds from the Trust Account are used for such repayment.

10. The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as a
director on the board of directors of the Company and hereby consents to being
named in the Prospectus as a director of the Company. Up to $1,500,000 of such
loans may be convertible into warrants of the post Business Combination entity
at a price of $1.50 per warrant at the option of the lender. Such warrants would
be identical to the Private Placement Warrants.

11. As used herein, (i) “Business Combination” shall mean a merger, share
exchange, asset acquisition, share purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Shares”
shall mean, collectively, the Ordinary Shares and the Founder Shares; (iii)
“Founder Shares” shall mean the 12,937,500 Class F Ordinary Shares, par value
$0.0001 per share, (or 11,250,000 shares if the over-allotment option is not
exercised by the Underwriters) purchased by the Sponsor for an aggregate
purchase price of $25,000, or approximately $0.002 per share after forfeiture,
prior to the consummation of the Public Offering; (iv) “Initial Shareholders”
shall mean the Sponsor and any other holder of Founder Shares; (v) “Private
Placement Warrants” shall mean the warrants to purchase up to 7,333,333 Ordinary
Shares of the Company (or 8,233,333 Ordinary Shares if the over-allotment option
is exercised in full) that the Sponsor has agreed to purchase for an aggregate
purchase price of approximately $11,000,000 in the aggregate (or $12,350,000 if
the over-allotment option is exercised in full), or $1.50 per warrant, in a
private placement that shall occur simultaneously with the consummation of the
Public Offering; (vi) “Public Shareholders” shall mean the holders of securities
issued in the Public Offering; (vii) “Trust Account” shall mean the trust fund
into which a portion of the net proceeds of the Public Offering and the sale of
the Private Placement Warrants shall be deposited; and (viii) “Transfer” shall
mean the (a) sale of, offer to sell, contract or agreement to sell, hypothecate,
pledge, loan of, grant of any option to purchase or otherwise transfer or
dispose of or agreement to transfer or dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or
(c) public announcement of any intention to effect any transaction specified in
clause (a) or (b).



--------------------------------------------------------------------------------

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and permitted transferees.

14. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

16. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by December 31, 2020; provided
further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

[Signature Page follows]



--------------------------------------------------------------------------------

Sincerely, By:      

Name of Insider:

 

Acknowledged and Agreed: TPG PACE TECH OPPORTUNITIES CORP. By:      

Name: Karl Peterson

 

Title:   Non-Executive Chairman and Director



--------------------------------------------------------------------------------

***

Not Part of Form of Letter Agreement

***

The following officers, directors and affiliates of the Company separately
executed the foregoing Form of Letter Agreement on October 9, 2020:

TPG Pace Tech Opportunities Sponsor, Series LLC

Karl Peterson

David Bonderman

Julie Hong Clayton

Chad Leat

Kathleen Philips

Wendi Sturgis

Kneeland Youngblood

Greg Mrva

Martin Davidson

Eduardo Tamraz